DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 25 January 2021 is acknowledged.

2.	Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
3.	The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “370” in Fig. 3A has been used to designate both the radially outer end of the spoke and what appears to be the flat outer surface of the radially outer end of the spoke. 
The lead line for reference character 222 in Fig. 4B is not directed to a retaining surface as described.
Reference character 200 in Fig. 9 should be replaced with reference character 100’ 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) in Figs. 3B-3E and 16-18 not mentioned in the description: 202”, 204”, 222”, 224”, 332’, 370’, 372’, 314”, 332”, 370”, 372”, 200”, 162, 172 and 250’.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 120’ (paragraph [0084]) and 224’ (paragraph [0085]).
Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p)(4).  Note the following informalities:
The structures represented by reference characters 100 and 300 in the embodiment of Fig. 3B are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 3A.
The structures represented by reference characters 100, R1 and 300 in the embodiment of Fig. 3C are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 3B.
The structures represented by reference characters 100, R1 and 300 in the embodiment of Fig. 3D are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 3B.
The structures represented by reference characters 100, R1 and 300 
The structures represented by reference characters 100, 200, 212 and 224 in the embodiment of Fig. 8B are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 4B.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
The “spoke reinforcement” as set forth in claims 5-7.
The non-pneumatic wheel comprising both “a plurality of retainers” as set forth in claim 1 and “detachable retaining clip” as set forth in claims 8 and 9.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  No new matter should be entered.
Specification
4.	The disclosure is objected to because of the following informality:  The term “it’s” in paragraph [0075] should be replaced with the term -- its -- for grammatical clarity.  
Appropriate correction is required.

Claim Objections
5.	Claim 8 is objected to because of the following informality:  The phrase “using detachable retaining clip that are attached” should be replaced with a phrase, such as -- using detachable retaining clips that are attached -- for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, there is insufficient antecedent basis for “the radially outer portion of the first retaining surface” and “the radially outer portion of the second retaining surface”.


Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyer et al. (US 2011/0126948 A1; hereinafter “Boyer”; cited by Applicant).
	Boyer discloses a non-pneumatic wheel 20 comprising: an outer annular band 19; a hub 17; a plurality of radially reinforced spokes 12 (paragraph [0094]) extending between the outer annular band and the hub (Figs. 5 and 27); a plurality of retainers at 14 positioned around the circumference of the hub (Fig. 5), each retainer comprising a first retaining surface (unlabeled surface on a first side of groove 14) and a second retaining surface (unlabeled surface on a second side of groove 14 that is circumferentially opposite the first side of the groove); wherein 13 which engaged the retaining surfaces of the retainers (Fig. 5), wherein each thickened radially inner end of each reinforced spoke possesses shape selected from the group consisting a triangular, circular, kidney and quadrilateral (Fig. 5), wherein the second retaining surface possesses a flared edge such that the radially outer portion of the second retaining surface curves away from the radially outer portion of the first retaining surface (Fig. 5), and wherein the spokes are retained by retainers of a unitary construction with the hub (Fig. 5).

12.	Claims 1, 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gebhardt (US 1,336,031).
	Gebhardt discloses a non-pneumatic wheel comprising: an outer annular band 37; a hub A; a plurality of radially reinforced spokes 9 extending between the outer annular band and the hub (Figs. 1 and 2; lines 80-84 and 95-99 of page 1); a plurality of retainers 11 positioned around the circumference of the hub (Fig. 4), each retainer comprising a first retaining surface (inner surface of first leg 12) and a second retaining surface (inner surface of second leg 12); wherein the radially outer portion of the first retaining surface possesses a flared edge (at a first 13) such that the radially outer portion of the first retaining surface curves away from the radially outer portion of the second retaining surface (Fig. 4; line 109 of page 1 through line 3 of page 2), wherein the second retaining surface possesses a flared edge (at a second 13) such that the radially outer portion of the second retaining surface curves away from the radially outer portion of the first retaining surface (Fig. 4; line 109 of page 1 through line 3 of page 2), wherein the spokes are retained to the hub using detachable retaining clips 11 that are attached to the hub (Figs. 2 and 4; line 105 of page 1 through line 14 of page 2), and wherein the detachable retaining clip is attached to the hub by one or more tabs (i.e., the radially inner portion of clip 11 which includes the yoke and recessed portions 14 as described in lines 3-14 of page 2 and shown in Figs. 2 and 4).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer in view of Miyamoto (JP 2015039987 A; cited by Applicant).
	Boyer fails to expressly disclose the claimed spoke reinforcement.
31, 32 that can have reinforcement comprised of nylon cord, a fiber reinforced composite, or a fiber reinforced plastic (paragraphs [0032]-[0034]).
	It would have been obvious to one having ordinary skill in the art to have modified the non-pneumatic wheel of Boyer by reinforcing its spokes in the claimed manner, such as taught by Miyamoto, as well-known reinforcement means that would provide predictable results for strengthening the spokes while maintaining a good strength-to-weight ratio.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, Abe (US 10,562,352 B2) teaches a non-pneumatic wheel that includes spokes 21, 22 having a width that varies along the radial direction of the spoke as shown in Fig. 6.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617